 Case 2:19-cv-10043-LVP-SDD ECF No. 1 filed 01/04/19                   PageID.1      Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

PROQUEST LLC,
a foreign limited liability company,

                       Plaintiff,                  Case No.
v.
                                                   Hon.
E-TECHNOLOGIES SOLUTIONS
CORP., a Florida corporation,

                       Defendant.


---------------------------------------------------------------------------------------------------/

                                        COMPLAINT

       Plaintiff, PROQUEST LLC, by and through its attorneys, ABBOTT

NICHOLSON, P.C., for its Complaint against Defendant E-TECHNOLOGIES

SOLUTIONS CORP. states as follows:

                            PARTIES AND JURISDICTION

       1.      Plaintiff PROQUEST LLC (“ProQuest”) is a Delaware limited

liability company registered to do business in the state of Michigan, with its

primary place of business located in Ann Arbor, Michigan. The sole member of

ProQuest is a Maryland corporation with principal places of business in Maryland

and New York.
 Case 2:19-cv-10043-LVP-SDD ECF No. 1 filed 01/04/19         PageID.2   Page 2 of 7




      2.     Defendant E-TECHNOLOGIES SOLUTIONS CORP. (“E-Tech”) is a

Florida corporation with its principal place of business located at 2711 Vista

Parkway B-7, West Palm Beach, Florida 33411.

      3.     ProQuest is a corporate citizen of the state of Delaware and Michigan.

E-Tech is a corporate citizen of the state of Florida. The matter in controversy

exceeds the sum of Seventy-Five Thousand Dollars ($75,000.00), exclusive of

interest and costs.    Therefore, pursuant to 28 U.S.C. § 1332, this Court has

diversity jurisdiction over this matter.

      4.     Venue is proper pursuant to 28 U.S.C. § 1391.

                           GENERAL ALLEGATIONS

      5.     On June 1, 2014, ProQuest and E-Tech entered into a certain

Distributor Agreement pursuant to which, among other things, E-Tech would

distribute information products produced by ProQuest. The Distributor Agreement

was twice amended: Amendment One, dated September 1, 2014, and Amendment

Two, dated May 1, 2016 (the Distributor Agreement and amendments are

collectively “Agreement”). A copy of the Agreement is attached hereto as Exhibit

A and its terms are incorporated herein by reference.

      6.     Pursuant to the terms of the Agreement, E-Tech was the non-

exclusive representative for the sale of ProQuest products to customers in specific
 Case 2:19-cv-10043-LVP-SDD ECF No. 1 filed 01/04/19          PageID.3   Page 3 of 7




territories. E-Tech would pay ProQuest by wire transfer within sixty (60) days of

ProQuest’s invoice for the products licensed to customers. (See Exhibit A, §4 d)).

      7.     E-Tech has failed to pay ProQuest as required under the Agreement.

      8.     Given the failure of E-Tech to make payment pursuant to the

Agreement, on December 4, 2018, ProQuest terminated the Agreement and

demanded payment of all sums due under the Agreement. See Exhibit B.

      9.     As of December 31, 2018, the amount of Four Million Forty-Nine

Thousand Five Hundred Thirty-Seven and 00/100 Dollars ($4,049,537.00) is due

and owning from E-Tech to ProQuest. Additional amounts will be included for

product sold up to and including January 3, 2019, the last date of the Agreement.

      10.    Pursuant to the terms of the Agreement, upon termination, E-Tech is

obligated to pay ProQuest all “outstanding fees up to and including the date that

access to the ProQuest Products is closed within thirty (30) days of termination or

expiration of this Agreement.” (See Exhibit A, §6 c) (ii)).

                                COUNT I
                           BREACH OF CONTRACT

      11.    ProQuest incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint.

      12.    E-Tech has first materially breached the Agreement by failing,

refusing, or neglecting, notwithstanding demand, to make payment to ProQuest as

promised under the Agreement.
 Case 2:19-cv-10043-LVP-SDD ECF No. 1 filed 01/04/19         PageID.4   Page 4 of 7




      13.    Given the breach of the Agreement by E-Tech, ProQuest has been

damaged, as of December 31, 2018, in the amount of $4,049,537.00, plus interest,

attorney fees and other costs of collection as an element of damages pursuant to the

Agreement. Additional amounts will be included for product sold up to and

including January 3, 2019, the last date of the Agreement.

      WHEREFORE, Plaintiff PROQUEST LLC respectfully requests that this

Honorable Court award it damages against E-TECHNOLOGIES SOLUTIONS

CORP. in an amount no less than $4,049,537.00, plus interest, attorney fees and

other costs of collection, to date of satisfaction, so wrongfully incurred by

ProQuest in having to bring this action, and such other further relief as this Court

deems just under the circumstances.

                                 COUNT II
                            ACTION ON ACCOUNT

      14.    ProQuest incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint.

      15.    This count is alleged in the alternative.

      16.    E-Tech has had an unpaid or unsettled account with ProQuest for the

products sold and delivered, which account was left open during the term of the

Agreement.

      17.    Upon termination of the Agreement, the account became terminated,

closed, and settled.
 Case 2:19-cv-10043-LVP-SDD ECF No. 1 filed 01/04/19       PageID.5    Page 5 of 7




      18.    As the time of termination, E-Tech was obligated to ProQuest in the

amount of $4,049,537.00.

      19.    There is presently due and owing on the account, over and above all

legal counterclaims, the sum of $4,049,537.00 as of December 31, 2018.

Additional amounts will be included for product sold up to and including January

3, 2019, the last date of the Agreement.

      20.    E-Tech has not objected to the balance and has not paid the

outstanding invoices as promised under the Agreement.

      21.    Attached hereto as Exhibit C is a Declaration of Statement of

Account.

      22.    As a result of E-Tech’s wrongful failure to pay the overdue balance,

ProQuest has suffered damages as set forth above.

      WHEREFORE, Plaintiff PROQUEST LLC respectfully requests that this

Honorable Court award it damages against E-TECHNOLOGIES SOLUTIONS

CORP. in an amount no less than $4,049,537.00, plus interest, attorney fees and

other costs of collection, to date of satisfaction, so wrongfully incurred by

ProQuest in having to bring this action, and such other further relief as this Court

deems just under the circumstances.
  Case 2:19-cv-10043-LVP-SDD ECF No. 1 filed 01/04/19      PageID.6   Page 6 of 7




                                  COUNT III
                               QUANTUM MERUIT

        23. ProQuest incorporates by reference the allegations contained in all

preceding paragraphs of this Complaint.

        24. This count is alleged in the alternative.

        25. E-Tech received the benefit of products delivered by ProQuest to E-

Tech.

        26. The reasonable total value of the goods provided by ProQuest to E-

Tech is $4,049,537.00.

        27. Under the theory of quantum meruit, ProQuest is entitled to be

compensated for the fair value of the goods provided to and accepted by E-Tech.

        28. E-Tech has failed to pay ProQuest the total fair value of the services

and/or goods provided to and accepted by E-Tech, thereby causing damage to the

ProQuest.

        29. Under the theory of quantum meruit, ProQuest has been damaged by

E-Tech in the amount of $4,049,537.00 as of December 31, 2018.
  Case 2:19-cv-10043-LVP-SDD ECF No. 1 filed 01/04/19       PageID.7   Page 7 of 7




         WHEREFORE, Plaintiff PROQUEST LLC respectfully requests that this

Honorable Court award it damages against E-TECHNOLOGIES SOLUTIONS

CORP. in an amount no less than $4,049,537.00, plus interest, attorney fees and

other costs of collection, to date of satisfaction, so wrongfully incurred by

ProQuest in having to bring this action, and such other further relief as this Court

deems just under the circumstances.

Dated: January 4, 2019                Respectfully submitted,

                                      ABBOTT NICHOLSON, P.C.

                                      By: /s/Daniel G. Kielczewski
                                      Attorneys for ProQuest LLC
                                      1900 W. Big Beaver Rd.,
                                       Suite 203
                                      Troy, Michigan 48084
                                      (313) 566-2500
                                      dgkielczewski@abbottnicholson.com
                                      Attorney No. P42875


4840-5020-6081, v. 2
